Case: 19-51046     Document: 00515563569          Page: 1     Date Filed: 09/14/2020




              United States Court of Appeals
                   for the Fifth Circuit
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                      September 14, 2020
                                   No. 19-51046                           Lyle W. Cayce
                                                                               Clerk

   William V., as parent / guardian / next friend of W.V., a minor individual
   with a disability; Jenny V., as parent / guardian / next friend of W.V., a
   minor individual with a disability,

                                                            Plaintiffs—Appellants,

                                       versus

   Copperas Cove Independent School District,

                                                            Defendant—Appellee.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 6:17-CV-201


   Before Smith, Willett, and Duncan, Circuit Judges.
   Per Curiam:*
          Appellants contend that Appellee Copperas Cove Independent
   School District (the “District”) violated the Individuals with Disabilities
   Education Act (“IDEA”), 20 U.S.C. § 1401 et seq., with respect to the



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-51046      Document: 00515563569          Page: 2   Date Filed: 09/14/2020




                                    No. 19-51046


   educational services it provided their child, W.V. The district court granted
   the District’s summary judgment motion. We affirm.
                                         I.
          W.V. was a student in the District with dyslexia and speech
   difficulties. When he entered the District in first grade, the District
   continued to implement a program W.V.’s previous school had developed to
   treat his speech impairment. W.V. was not considered to have a “Specific
   Learning Disability” (“SLD”), which would have required the District to
   provide additional services. See 20 U.S.C. § 1401(3)(A)(i) (providing a child
   is eligible for certain IDEA services if he has, inter alia, “specific learning
   disabilities”). During first grade, W.V.’s mother asked the District to
   evaluate him for an SLD. The District declined to do so, but it did test, and
   eventually treat, W.V. for dyslexia. The following school year, the District
   began providing W.V. assistance under the “Wilson Reading System.” But
   later that fall, after reviewing W.V.’s performance in speech, reading, and
   cognitive capability, the District found that W.V. was no longer eligible for
   speech therapy and that his reading scores showed improvement consistent
   with his dyslexia counseling.
          After exhausting appropriate state administrative remedies, see Bd. of
   Educ. of Hendrick Hudson Cent. Sch. Dist. v. Rowley, 458 U.S. 176, 204–05
   (1982), W.V.’s parents sued the District, alleging it violated the IDEA by
   delaying W.V.’s SLD assessment; concluding W.V. did not have an SLD or
   a speech and language impairment; failing to evaluate whether W.V. required
   “assistive technology”; and employing the Wilson Reading Program, which,
   they alleged, “did not demonstrate positive results” and “was not research-
   based.” The parties cross-moved for summary judgment.
          The district court granted summary judgment to the District,
   adopting in part the magistrate judge’s report and recommendation. The




                                         2
Case: 19-51046        Document: 00515563569             Page: 3      Date Filed: 09/14/2020




                                        No. 19-51046


   court held that the District “violated the IDEA by finding W.V. did not
   qualify as a student with an SLD.” But the court concluded the violation was
   only “procedural” and did not deprive W.V. of a Free Appropriate Public
   Education (“FAPE”) because his SLD status “did not result in the loss of
   [his] educational opportunities.” The parents appealed, and we reversed and
   remanded, asking the district court to assess under the proper standard
   whether W.V. qualified as a “child with a disability.” William V. v. Copperas
   Cove Indep. Sch. Dist., 774 F. App’x 253, 254 (5th Cir. 2019). In particular,
   we asked the court to consider whether W.V. “need[ed] special education
   and related services,” a necessary condition for IDEA coverage. Id. at 253
   (quoting 34 C.F.R. § 300.8(a)(1)).
           On remand, the district court followed our instructions and held W.V.
   needed special education services, thus qualifying as a “child with a
   disability.” As it did previously, the court then found the District had
   procedurally violated the IDEA by finding W.V. had no SLD, but that this
   did not cause W.V. “a legally cognizable injury.” 1 According to the court,
   the District’s erroneous SLD determination did not harm W.V. because “the
   District continued providing W.V. with the same . . . services” and “kept
   W.V.’s [individualized educational program or ‘IEP’] in place months after”
   it had determined he no longer had a SLD. Additionally, the court applied
   our four Michael F. factors, see Cypress-Fairbanks Indep. Sch. Dist. v. Michael
   F., 118 F.3d 245, 253 (5th Cir. 1997), 2 to determine whether the District had


           1
            The court also reiterated it had “accept[ed] and adopt[ed] the [magistrate’s]
   Report and Recommendation in its entirety except as to” the SLD analysis.
           2
              The factors ask whether “(1) the program is individualized on the basis of the
   student’s assessment and performance; (2) the program is administered in the least
   restrictive environment; (3) the services are provided in a coordinated and collaborative
   manner by the key ‘stakeholders’; and (4) positive academic and non-academic benefits are
   demonstrated.” Michael F., 118 F.3d at 253.




                                              3
Case: 19-51046      Document: 00515563569            Page: 4    Date Filed: 09/14/2020




                                      No. 19-51046


   provided W.V. with a FAPE, concluding that the District’s treatment of
   W.V. (1) was individualized, (2) was administered in “the least restrictive
   environment,” (3) was “effectuated in a coordinated and collaborative
   manner by key stakeholders,” and (4) “demonstrated positive academic and
   non-academic results.” The court therefore again granted summary
   judgment to the District. A timely appeal followed.
                                           II.
          We review the district court’s fact findings for clear error and defer to
   those findings unless we have “a definite and firm conviction that a mistake
   has been committed.” Klein Indep. Sch. Dist. v. Hovem, 690 F.3d 390, 395 (5th
   Cir. 2012) (quoting Hous. Indep. Sch. Dist. v. V.P. ex rel. Juan P., 582 F.3d
576, 583 (5th Cir. 2009)). We review legal conclusions, including the ultimate
   liability conclusion, de novo. Id. (citing Teague Indep. Sch. Dist. v. Todd L., 999
F.2d 127, 131 (5th Cir. 1993)). But factual conclusions, such as “[w]hether
   the student obtained educational benefits from the school’s special education
   services,” are reviewed for clear error. Id. (citing Teague, 999 F.2d at 131);
   accord A.A. v. Northside Indep. Sch. Dist., 951 F.3d 678, 684 (5th Cir. 2020)
   (citation omitted)). The party attacking a school district’s decisionmaking
   “bears the burden of demonstrating its non-compliance with IDEA.” Hovem,
690 F.3d at 395 (citing Teague, 999 F.2d at 131).
                                          III.
          Federally funded school districts must follow the IDEA’s
   “substantive and procedural requirements,” including the basic obligation of
   providing a FAPE for all disabled children. William V., 774 F. App’x at 253
   (citing Honig v. Doe, 484 U.S. 305, 310 (1988)); see generally Endrew F. v.
   Douglas Cty. Sch. Dist., 137 S. Ct. 988, 993–94 (2017). The IDEA’s core
   substantive requirement is that schools design and adhere to an IEP for each
   disabled student. Honig, 484 U.S. at 311. “The IEP is the means by which




                                           4
Case: 19-51046      Document: 00515563569           Page: 5   Date Filed: 09/14/2020




                                     No. 19-51046


   special education and related services are ‘tailored to the unique needs’ of a
   particular child.” Endrew F., 137 S. Ct. at 994 (quoting Rowley, 458 U.S. at
   181). In addition, the IDEA “establishes various procedural safeguards that
   guarantee parents both an opportunity for meaningful input into all decisions
   affecting their child’s education and the right to seek review of any decisions
   they think inappropriate.” Honig, 484 U.S. at 311–12. But procedural
   violations of the IDEA “alone do not constitute a violation of the right to a
   FAPE unless they result in the loss of an educational opportunity.” Hovem,
690 F.3d at 396 (citation omitted).
          To satisfy the IDEA, a school need not provide the best possible
   education or even “one that will maximize the child’s educational potential.”
   Michael F., 118 F.3d at 247 (citation omitted). It must provide only “an
   education that is specifically designed to meet the child’s unique needs,
   supported by services that will permit him ‘to benefit’ from the instruction.”
Id. at 247–48 (quoting Rowley, 458 U.S. at 188–89). “In other words, the
   IDEA guarantees only a ‘basic floor of opportunity’ for every disabled child,
   consisting of ‘specialized instruction and related services which are
   individually designed to provide educational benefit.’” Id. at 248 (quoting
   Rowley, 458 U.S. at 201). But an IEP must be designed to achieve
   “meaningful,” not “de minimis,” progress. Id. (citations omitted); see also
   Endrew F., 137 S. Ct. at 1001 (the IDEA “requires an educational program
   reasonably calculated to enable a child to make progress appropriate in light
   of the child’s circumstances”).
                                         A.
          Appellants argue the district court erred when it found the District’s
   failure to classify W.V. as having an SLD did not deny him educational
   opportunities. Specifically, they contend the district court (1) failed to give
   adequate weight to W.V.’s lack of progress under his IEP, (2) failed to find




                                          5
Case: 19-51046      Document: 00515563569          Page: 6   Date Filed: 09/14/2020




                                    No. 19-51046


   the District did not use research-based methods, and (3) misapplied the four
   Michael F. factors. We address each argument in turn.
                                         1.
          Appellants contend the district court failed to “conduct[] its own
   analysis to consider W.V.[’]s regression and lack of progress.” They claim
   the court relied too heavily on W.V.’s grades and reading level assessments.
   They also argue W.V.’s scores on standardized tests were “stagnant and far
   below grade level.”
          Appellants fail to show reversible error. The district court and the
   magistrate judge, whose report and recommendation the court adopted in
   relevant part, addressed W.V.’s grades and standardized tests at great length,
   rejecting the same arguments Appellants now raise on appeal. For example,
   the magistrate rejected the argument concerning W.V.’s failure to meet
   grade-level standards on standardized tests, finding that these measures
   “compare[d] W.V. to his peers and [did] not address standards particular to
   W.V.’s personal improvements or regression.” The magistrate instead
   identified meaningful development in W.V.’s progress reports, relying on
   these to conclude he had made more than de minimis progress under his IEP.
   The district court adopted these findings and, based on extensive evidence of
   progress in speech and reading skills, found the District had complied with
   the IDEA. Appellants’ briefing in our court largely repeats their arguments
   in the district court and scarcely acknowledges the district court’s (and the
   magistrate’s) reasoning. For example, the magistrate and district court both
   relied heavily on Houston Independent School District v. Bobby R., in which we
   emphasized that under the IDEA, a student’s development must be
   measured with respect to him, not other students. 200 F.3d 341 (5th Cir.
   2000). On appeal, Appellants do not address Bobby R. or provide any
   argument that the district court erred in its application of our precedent. Nor




                                         6
Case: 19-51046     Document: 00515563569          Page: 7   Date Filed: 09/14/2020




                                   No. 19-51046


   do they show clear error in the district court’s findings that “W.V. was
   continuously progressing in the general education setting” in areas such as
   reading, writing, and math.
         Moreover, while the district court’s ultimate conclusion that the
   District complied with the IDEA is reviewed de novo, we review underlying
   factual conclusions only for clear error. Hovem, 690 F.3d at 395 (citation
   omitted). The magistrate and the district court thoroughly addressed each of
   the arguments Appellants now raise and weighed evidence of W.V.’s
   progress accordingly. We cannot upend the district court’s conclusions
   merely because Appellants believe it should have weighed the evidence
   differently. Based on Appellants’ arguments and our own review of the
   record, we lack “a definite and firm conviction that a mistake has been
   committed.” Id. (citation omitted).
                                         2.
         The same is true of Appellants’ second argument, that the district
   court ignored their contention that the District failed to employ “research-
   based” programs. Appellants contended that the Wilson Reading System
   was not research-based and that, in any case, “research does not support its
   use for children, such as W.V., with severe dyslexia.” The district court
   rejected both arguments. For instance, the court found that the Wilson
   program, to which W.V.’s parents had consented, was “a structured,
   research-based program that comports with the Texas Dyslexia Handbook.”
   The court also cited ample evidence of W.V.’s improvement under the
   Wilson program in terms of, for example, conversational speech accuracy and
   reading comprehension. Appellants fail to address this analysis. Moreover,
   the district court expressly rejected expert testimony that the Wilson
   program was inadequate for W.V.’s needs because the testimony
   contradicted the evidence of W.V.’s improvement. Appellants rely on that




                                         7
Case: 19-51046       Document: 00515563569          Page: 8   Date Filed: 09/14/2020




                                     No. 19-51046


   same testimony on appeal without explaining why the district court clearly
   erred in rejecting it. Accordingly, Appellants have again failed to show clear
   error.
                                          3.
            Finally, Appellants contend the district court misapplied three of the
   four Michael F. factors. See supra n.1. They admit they failed to “directly
   address” the first factor before the district court—namely, whether W.V.’s
   program was individualized. Their argument as to that factor is forfeited.
   Rittinger v. Healthy All. Life Ins. Co., 914 F.3d 952, 955 (5th Cir. 2019)
   (citation omitted). They also fail to develop an independent argument as to
   the fourth factor—whether W.V. benefited from his IEP—referring only to
   their previous argument regarding W.V.’s academic progress, which the
   District, the Special Education Hearing Officer (“SEHO”), the magistrate,
   the district court, and now this panel have all rejected. As to the third
   factor—whether the IEP was effectuated in a “collaborative manner”—
   Appellants show no clear error in the district court’s conclusion that they
   were involved extensively in forming and executing W.V.’s IEP. The record
   reflects, for example, that Appellants were invited to and participated in
   several meetings to discuss W.V.’s IEP and that the District regularly kept
   them apprised of his progress. We therefore find no reversible error in the
   district court’s application of the Michael F. factors.
                                          B.
            We next address Appellants’ contention that the district court erred
   by failing to treat three other District actions as procedural IDEA violations.
   Namely, they argue that the court failed to address (1) whether the District
   unduly delayed W.V.’s Full and Individual Evaluation (or “FIE”), see 20
   U.S.C. § 1414(a)(1)(A); (2) whether W.V. had a speech impairment, and (3)




                                          8
Case: 19-51046      Document: 00515563569          Page: 9    Date Filed: 09/14/2020




                                    No. 19-51046


   whether the District improperly failed to evaluate whether W.V. needed
   assistive technology.
          Yet again, Appellants’ briefing merely reiterates the same arguments
   made before the district court and attacks the court’s fact findings without
   demonstrating clear error. For example, they claim the district court
   “without discussion” rejected their argument that the District unduly
   delayed W.V.’s FIE. This is incorrect. The magistrate devoted several pages
   to the issue, concluding that “the record demonstrates a logical chain of
   progression from W.V.’s first day in the District to his FIE testing a year
   later.” The magistrate concluded that the District adopted a previous
   school’s IEP and that the District had ample evidence that “W.V. appeared
   to be progressing.” And the magistrate similarly rejected Appellants’
   argument that the District should have suspected a need for special education
   “in September 2015, the month W.V. entered the District.” Appellants fail
   to identify clear error in these fact-bound conclusions.
          Appellants’ second argument, that the district court failed to address
   whether W.V. had a speech and language impairment, similarly ignores
   detailed fact findings. For example, Appellants repeat the argument that the
   District revoked W.V.’s impairment status based solely on a five-minute
   assessment. The magistrate addressed this contention at length, finding the
   District’s speech pathologist worked with W.V. five times per week, for
   thirty minutes per meeting, per six-week grading period. Furthermore, the
   magistrate made extensive findings regarding the speech pathologist’s
   qualifications and interactions with W.V., none of which Appellants address
   on appeal.
          The same is true for Appellants’ final argument, that the district court
   “fail[ed] to address the argument that” the District should have evaluated
   W.V. for assistive technology. That is incorrect. The magistrate’s report and




                                         9
Case: 19-51046       Document: 00515563569              Page: 10       Date Filed: 09/14/2020




                                         No. 19-51046


   recommendation analyzed this argument extensively, concluding that
   Appellants “fail[ed]” the first prong of the relevant analysis “by disregarding
   . . . entirely” their burden to prove that W.V. needed assistive technology for
   his FAPE. See 34 C.F.R. § 300.105. Appellants fail to show reversible error
   as to this conclusion. 3
           AFFIRMED.




           3
             Because we conclude the district court did not reversibly err in holding that the
   District evaluated W.V. properly, we need not address Appellants’ argument that the
   District should have reimbursed them for private evaluations.




                                               10